



Exhibit 10.1
EXECUTION COPY
AMENDMENT NO. 3
TO
EMPLOYMENT AGREEMENT
The Employment Agreement made and entered into effective October 9, 2006, by and
between Perrigo Company, a Michigan corporation (the “Company”) and Joseph C.
Papa (the “Executive”), as amended by Amendment No. 1 effective as of
November 12, 2015 and Amendment No. 2 effective as of October 22, 2015
(collectively the “Agreement”) is hereby further amended by this Amendment No. 3
effective as of April 24, 2016.
WHEREAS, the Company and the Executive desire to amend the Agreement in
recognition of Executive’s desire to terminate his employment with the Company
and his service as a member and Chair of its Board of Directors. Executive
intends to become the Chief Executive Officer of Valeant Pharmaceuticals
International, Inc. (including its subsidiaries, “Valeant”);
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
acknowledged, the Executive and the Company agree as follows:
1.Paragraph 2 of the Agreement (“Employment Term”) is amended by adding the
following additional sentence:


Notwithstanding the above, the Executive’s employment with the Company is
terminated effective April 24, 2016.
2.Paragraph 4(d) of the Agreement (“Termination by Executive”) is amended by
deleting the first sentence in its entirety and replacing it with the following
sentences:


The Executive may terminate his employment with the Company at any time and for
any reason. Executive has informed the Company that he is resigning from all of
his positions at the Company, its Affiliates, and Perrigo Company, plc, and is
terminating his employment. Executive’s termination shall for all purposes under
this Agreement, and all other applicable plans, policies and agreements, be
treated as a voluntary termination by Executive of his employment without Good
Reason, he shall be entitled to his vested benefits as of his date of
termination in accordance with the terms of the applicable plans, policies and
agreements, and he shall receive the compensation and benefits set forth in
Section 5(a).
3.Paragraph 6(c) of the Agreement (“Non-Compete”) is amended by deleting the
paragraph in its entirety and replacing it with the following new
paragraph 6(c):


(i)    In exchange for the consideration provided in this Agreement, Executive
agrees that, during the Employment Term and for a period of two years after the
Executive’s termination of employment with the Company for any reason other than
the Executive’s termination (a) pursuant to paragraph 4(f) of this Agreement
(Termination by the Company without Cause) or (b) as a result of or in any way
related to a Change in Control (the “Non-Compete Period”), Executive will not,
except with the prior written consent of the Board, directly or indirectly,
engage in Competition. For purposes of this paragraph, the Executive’s
termination of employment by action of the Company or its Affiliate (or any
successor to the Company and its Affiliates) or by action of the Executive
pursuant to paragraph 4(g) of this Agreement (Termination by the Executive for
Good Reason), in either case prior to the two-year anniversary of a Change in
Control, shall be deemed to be related to a Change in Control. For purposes of
this Agreement, “Competition” means that the Executive is employed by, or
provides consulting or other substantial services to, any company that in any
way sells, manufactures, distributes or develops store brand and value brand OTC
drug or nutritional





--------------------------------------------------------------------------------






products, topical generic prescription pharmaceutical products or any other
products that the Company or an Affiliate is marketing or actively planning to
market during the Executive’s employment with the Company or, with respect to
the period after termination of employment, during the one year period ending on
the Date of Termination. Notwithstanding anything to the contrary, Executive
shall not be prohibited from being a passive owner of not more than 2% of the
outstanding stock or equity of any entity that is engaged in competition and
that is publicly traded, so long as the Executive has no active participation in
the business of such entity.
(ii)    Notwithstanding anything to the contrary contained herein, the Company
agrees that it shall not seek to enforce paragraph 6(c) of the Agreement related
to Executive becoming or serving as Valeant’s Chief Executive Officer or a
member of Valeant’s board of directors (including serving as Chairman) with
respect to Valeant’s currently-constituted products (including extensions and
organic growth), as well as (A) its authorized generic, store-brand generics or
over-the-counter versions of pharmaceutical products of Valeant (for
pharmaceutical products owned by Valeant or to which Valeant has rights, as of
April 24, 2016) or any extension thereof, (B) any new product that has been
publicly announced by Valeant before April 24, 2016, (C) any product that is
under development by Valeant as of April 24, 2016, provided that, if such
product is covered under ¶ 6(c)(i) (a “New Competitive Product”), the aggregate
revenue in any 12 month period during the Non-Compete Period from all New
Competitive Products exceeds $25 million, or (D) any Permitted Acquisition. A
Permitted Acquisition means any product or business unit acquired by Valeant (an
“Acquisition”) if less than 10% of the revenue associated with such Acquisition
is derived from products or business units in Competition; provided that if more
than 10% of the revenue associated with any such Acquisition is from products or
business units in Competition, such Acquisition shall be treated as a Permitted
Acquisition unless Valeant fails within 90 days of any such Acquisition to enter
into a binding agreement to dispose of the portion of such competitive products
or business units having revenue in excess of such 10% threshold.
(iii)    Other than as specifically stated in paragraph 6(c)(ii) above, the
Company will not waive the Paragraph 6 of the Agreement (including “Non-Compete”
provisions in this paragraph 6(c) of the Agreement), such that, for two years
following his termination of employment at the Company, Executive will not,
directly or indirectly, engage in “Competition” as defined in paragraph 6(c)(i)
of the Agreement, and if he does, the Company shall have the right to enforce
its rights under the Agreement. The parties acknowledge that the waiver in
paragraph 6(c)(ii) above shall not operate as evidence of materiality, or any
other measure of significance, with respect to any future potential action with
respect to paragraph 6(c) of the Agreement.
4.Except as expressly provided herein, the Agreement shall remain unaltered and
of full force and effect.
[Signature Page Follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment to the Employment Agreement has been duly
executed by the parties as of the date written above.
EXECUTIVE
 
PERRIGO COMPANY
 
 
 
 
 
 
By: /s/ Joseph C. Papa
 
By: /s/ Ellen R. Hoffing
Joseph C. Papa
 
Name: Ellen R. Hoffing
 
 
Chair Remuneration Committee, Perrigo










